Exhibit 10.3

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of July 12, 2013 (the “Amendment Date”), among FFE TRANSPORTATION SERVICES,
INC., a Delaware corporation (“FFE”), LISA MOTOR LINES, INC., a Delaware
corporation (“LML”), CONWELL CORPORATION, a Delaware corporation (“Conwell”),
FFE LOGISTICS, INC., a Delaware corporation (“Logistics”) (each of FFE, LML,
Conwell and Logistics is, individually, a “Borrower” and they are, collectively,
“Borrowers”), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas corporation
(“Parent”), CONWELL LLC, a Delaware limited liability company (“Conwell LLC”),
FX HOLDINGS, INC., a Delaware corporation (“FX”), COMPRESSORS PLUS, INC., a
Texas corporation (“CPI”), FFE DRIVER ACADEMY, INC., a Texas corporation (“FFE
Driver”), the financial institutions party to this Amendment as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (“Agent”).

R E C I T A L S:

A. Borrowers, Guarantors, Lenders and Agent are parties to that certain Loan and
Security Agreement dated as of March 28, 2011, as amended by that certain First
Amendment to Loan and Security Agreement dated as of March 29, 2012, that
certain Second Amendment to Loan and Security Agreement dated as of December 19,
2012 and that certain Third Amendment to Loan and Security Agreement dated as of
April 11, 2013 (as the same may be further amended, restated, modified, extended
or renewed from time to time, the “Loan Agreement”).

B. Borrowers, Guarantors, Lenders and Agent desire to amend the Loan Agreement
as presently in effect as provided herein.

NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement as amended
hereby.

 

SECTION 2. AMENDMENT TO THE LOAN AGREEMENT

Section 2.1 Amendment to Section 10.3.1. Section 10.3.1 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:

Fixed Charge Coverage Ratio. Subject to the proviso below, maintain a Fixed
Charge Coverage Ratio of at least 1.10 to 1.00; provided, however, that such
requirement shall not apply unless and until (a) as of any date on or after the
Closing Date through and including September 30, 2013, Availability is less than
$6,000,000 for any period of three consecutive days or is less than $5,500,000
for any day, (b) as of any date on or after October 1, 2013 through and
including December 31, 2013, Availability is less than $7,000,000 for any period
of three consecutive days or is less than $6,500,000 for any day, (c) as of any
date on or after January 1, 2014 through and including March 31, 2014,
Availability is less than $9,000,000 or (d) as of any date on or after April 1,
2014, Availability is less than $10,000,000; provided, further however, in the
event that any Obligor sells any Real Estate, then the various specified amounts
of Availability referred

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT– Page 1



--------------------------------------------------------------------------------

to in the immediately preceding proviso shall be increased by the net cash
proceeds received as a result of each such sale of Real Estate for each period
specified during which such sale occurred and for each such period thereafter,
provide that none of such specified amounts as so increased shall exceed
$10,000,000. By way of example only, if an Obligor sells Real Estate during
October 2013 and receives net cash proceeds of $1,000,000 in connection
therewith, then the Availability amounts referred to in clause (b) preceding
shall be $8,000,000 and $7,500,000, respectively, and the Availability amount in
clause (c) preceding shall be $10,000,000.

 

SECTION 3. CONDITION PRECEDENT

Section 3.1 Condition Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following condition precedent (except if and to the
extent that Agent shall have waived such condition precedent in writing):

(a) Agent shall have received this Agreement as duly executed by all parties
hereto, which parties shall include all Borrowers, Guarantors, Lenders and
Agent.

 

SECTION 4. MISCELLANEOUS

Section 4.1 Representations and Warranties. Each of Obligors represents and
warrants to Agent and Lenders that (a) all representations and warranties
relating to such Obligor contained in the Loan Agreement or any other Loan
Document are true and correct as of the date hereof as if made again on and as
of the date hereof (except to the extent that such representations and
warranties were expressly, in the Loan Documents, made only in reference to
another specific date, in which case they are true and correct as of such
specific date), (b) no Default or Event of Default has occurred and is
continuing (after giving effect to this Amendment), (c) such Obligor has all
requisite power and authority to execute and deliver this Amendment, (d) the
execution and delivery of this Amendment by such Obligor has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not violate or result in any breach or contravention of any
Material Contract to which such Obligor is a party or subject, any Organic
Document of such Obligor or any Applicable Law, and (e) the resolutions
previously adopted by the board of directors or equivalent governing body of
each Obligor and previously certified to Agent in connection with the execution
of the Loan Agreement, and all Organic Documents previously delivered to Agent
in connection with the execution of the Loan Agreement, are and remain true and
complete, and in full force and effect, without amendment thereto.

Section 4.2 Ratifications. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Loan Agreement and other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Lenders and Agent agree that the Loan Agreement and other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

Section 4.3 Reference to Loan Agreement, etc. Each of the Loan Documents,
including the Loan Agreement and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Loan Agreement as amended hereby, is
hereby amended so that any reference in such Loan Document to the Loan Agreement
shall mean a reference to the Loan Agreement as amended hereby. This Amendment
shall constitute a Loan Document.

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT– Page 2



--------------------------------------------------------------------------------

Section 4.4 Effect of Amendment. Each Obligor hereby (a) agrees that this
Amendment shall not limit or diminish the obligations of any Borrower or other
Obligor under the Loan Agreement or any other Loan Document, and (b) reaffirms
its obligations under the Loan Agreement and each of the other Loan Documents.

Section 4.5 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 4.6 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER LAW
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

Section 4.7 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Obligors, Lenders and Agent and their respective
successors and permitted assigns, provided that none of Obligors may assign or
transfer any of its rights or delegate any of its duties or obligations
hereunder without the prior written consent of Agent and Required Lenders.

Section 4.8 Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Executed counterparts of a signature page to
this Amendment may be delivered by facsimile or electronic messaging system, and
if so delivered shall have the same force and effect as manually signed
originals for all purposes.

Section 4.9 Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 4.10 Entire Agreement. THIS AMENDMENT, THE LOAN AGREEMENT AND ALL OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN OR AMONG THE PARTIES
HERETO AND THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF THE PARTIES
HERETO OR THERETO.

Section 4.11 Costs and Expenses. Borrowers agree to pay all reasonable out of
pocket costs and expenses of Agent in connection with the preparation, execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of counsel to Agent.

[Remainder of page intentionally left blank.]

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT– Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS: FFE TRANSPORTATION SERVICES, INC. By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO LISA MOTOR LINES,
INC. By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO CONWELL
CORPORATION By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO FFE LOGISTICS,
INC. By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO GUARANTORS: FROZEN
FOOD EXPRESS INDUSTRIES, INC. By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT– Page 4



--------------------------------------------------------------------------------

CONWELL LLC By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO FX HOLDINGS, INC.
By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO COMPRESSORS PLUS,
INC. By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO FFE DRIVER
ACADEMY, INC. By:  

/s/ Steve Stedman

Name:   Steve Stedman Title:   Vice President and Interim CFO AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT– Page 5